Citation Nr: 0805130	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  06-00 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement for service connection for Post 
Traumatic Stress Disorder (PTSD) and if so, is service 
connection warranted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA).  

By history, it is noted that in August 2000 the RO denied the 
veteran's claim of entitlement to service connection for 
PTSD.  The veteran did not appeal the determination; thus, it 
became final.  In April 2004, it received an informal claim 
to reopen the matter.  Although the RO reopened the claim in 
the March 2005 rating decision and adjudicated it on the 
merits, the Board is required to first consider whether new 
and material evidence had been presented, and then if so, the 
merits of the claim can be considered.  The Board will make 
an initial determination as to whether evidence that is "new 
and material" has been submitted.  See Jackson v. Principi, 
265 F.3d 1366 (Fed Cir. 2001).  The issue is as phrased on 
the title page of the decision. 

The Board also notes that the veteran requested a hearing in 
a letter dated May 2005.  The request for a hearing was 
withdrawn in his substantive appeal dated January 2006.  
Therefore, no hearing was provided to the veteran. 


FINDINGS OF FACT

1.  Service connection for PTSD was denied in an August 2000 
rating decision.  The veteran was notified of this decision 
and he did not file an appeal.

2.  Evidence received since the August 2000 rating decision 
is not cumulative or redundant and related to an 
unestablished fact necessary.  However, it is not of such 
significance that it raises a reasonable possibility of 
substantiating the claim for PTSD.





CONCLUSION OF LAW

New and material evidence has not been received since the 
RO's August 2000 decision, which denied a claim of 
entitlement to service connection for PTSD; the claim for 
service connection for PTSD is not reopened.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 20.1103 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

New and Material Evidence

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

II.  Analysis 

In the August 2000 rating decision, the RO denied the claim 
for entitlement to service connection for PTSD on the basis 
that there was no evidence of a valid PTSD diagnosis.  The 
evidence of record at the time of the decision consisted of 
the veteran's service medical records from September 1967 to 
September 1969.  The veteran was notified of the decision in 
August 2000.  The veteran did not file an appeal and the 
August 2000 rating decision became final.  38 U.S.C.A. 
§ 7105; 
38 C.F.R. § 20.1103.  In order to reopen this claim, new and 
material evidence must be submitted.  38 U.S.C.A. § 5018; 
38 C.F.R. § 3.156.  

In April 2004, the veteran submitted a new claim for PTSD.  
The evidence submitted since the August 2000 rating decision 
includes outpatient treatment records from VAMC Beaumont Out-
Patient Clinic from March 2002 to March 2004 and a VA 
examination dated in December 2004.

The Board finds the March 2004 VA outpatient treatment 
records are new because they had not been previously 
submitted to agency decisionmakers, and are neither 
cumulative nor redundant.  This evidence is not material 
because while it shows a history of PTSD, there is no 
evidence of a current diagnosis.  The VA examination dated in 
December 2004 is new because the evidence has not previously 
been submitted and is neither cumulative nor redundant.  
However, the evidence is not material because the VA 
examination shows no present diagnosis of PTSD.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability," and held "[i]n the absence of 
proof of a present disability[,] there can be no valid 
claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992); see Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001) (symptoms alone, without a finding of an 
underlying disorder, cannot be service-connected).  
Therefore, as there is no evidence of a current disability, 
the Board does not find that there is material evidence with 
which to reopen the veteran's claim.  

As there is no new and material evidence before the Board, 
the Board lacks jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

III. Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
that VA will request that the claimant provide any evidence 
in his possession that pertains to the claim.

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in July 2004, prior to the 
initial adjudication of the claim.  The letter notified the 
veteran that his application was incomplete and what evidence 
was necessary to complete his claim for service connection 
for PTSD. 

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of July 2004 stated that he would 
need to give VA enough information about the records so that 
it could obtain them for him.  He was told to submit any 
medical records or evidence in his possession that pertained 
to the claim, particularly addressing a specific traumatic 
event or experience that he believed caused the PTSD.

With regard to claims to reopen finally disallowed claims, 
the VCAA requires notice of the evidence needed to reopen the 
claim as well as the evidence to establish the underlying 
benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The RO sent a letter in July 2004, stating what is necessary 
to establish a claim for service connection and informed the 
veteran of what qualifies as new and material evidence and 
what is needed to establish service connection. 

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), he was provided with notice of the type of 
evidence necessary to establish a disability rating in a 
March 2006 letter.  While this letter was sent after the 
rating decisions, the Board determines that the veteran is 
not prejudiced, because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
his claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records and VA treatment records.  VA also provided 
the veteran with an examination in connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

New and material evidence having not been received, the claim 
of entitlement to service connection for PTSD remains final 
and is not reopened.  The appeal is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


